Citation Nr: 0621993	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
due to trauma (old compression fracture) of the cervical 
spine, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for compression 
fracture, thoracic spine, with limitation of motion, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946 and from November 1946 to June 1966.  

This matter arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Prior to this rating decision the 
veteran's disabilities on appeal had been rated as 40 percent 
disabling for a single disability of the spine, 
osteoarthritis due to trauma (old compression fracture) of 
the thoracic and cervical spine.  The March 2003 rating 
decision separately rated the veteran's disability as 40 
percent disabling for osteoarthritis due to trauma (old 
compression fracture) of the cervical spine and 20 percent 
disabling for compression fracture of the thoracic spine, 
with limitation of motion.  

In January 2004 the veteran initiated a claim for service 
connection for a disability of the lumbar spine.  In a letter 
dated in March 2004, the veteran withdrew this claim.  

The issue of entitlement to an increased evaluation for 
compression fracture, thoracic spine, with limitation of 
motion, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's disability of the cervical spine does not 
result in ankylosis or incapacitating episodes having a total 
duration of at least 6 weeks in a 12 month period, does not 
require the use of long leg braces or neck brace, and the 
veteran is not bedridden.  




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
osteoarthritis due to trauma (old compression fracture) of 
the cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5285, 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5235, 5242, 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in December 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in March 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.  App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for an increased 
disability rating.  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, no effective date will be 
assigned so there is no possibility of prejudice to the 
veteran.  

Relevant records and reports from VA and non-VA health 
providers have also been obtained, including, but not limited 
to, the San Diego, California VA Medical Center in (VAMC), 
the Chula Vista, California VA Community Based Outpatient 
Clinic (CBOC), the Naval Medical Center in San Diego, 
California, Dr. M.S. Austerlitz and Dr. S.A. Pye.  The 
veteran was afforded an appropriate VA medical examination in 
December 2002.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


Increased ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 provided a maximum 30 percent rating for severe 
limitation of motion of the cervical spine and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 provided a maximum 40 percent 
rating for unfavorable ankylosis of the cervical spine.  As 
the veteran's disability of the cervical spine is already 
rated at 40 percent, a higher rating is not available under 
these Diagnostic Codes.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5286 which pertained to complete bony 
fixation (ankylosis) of the spine, evaluations were assigned 
as follows:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type)...100

Favorable angle..............................................60

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5285 which pertained to residuals of 
fractures of the vertebra, evaluations were assigned as 
follows:

With cord involvement, bedridden, or 
requiring long leg 
braces......................................................100

Consider special monthly compensation; 
with lesser involvement rate for limited 
motion, nerve paralysis.

Without cord involvement, abnormal 
mobility requiring neck brace (jury 
mast)......................................60

In other cases rate in accordance with 
definite limited motion or muscle spasm, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Note: Both under ankylosis and limited 
motion, rating should not be assigned for 
more than one segment by reason of 
involvement of only the first or last 
vertebrae of an adjacent segment. 


Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5293 which pertained to intervertebral disc 
syndrome, evaluations were assigned as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................... 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic Diagnostic Code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, unless intervetebral disc syndrome is 
evaluated based on incapacitating episodes, back disabilities 
are evaluated under the general formula for diseases and 
injuries of the spine (general formula) under Diagnostic 
Codes 5235 to 5243 as follows:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire 
spine....................................
.. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
......................................... 
30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
........................................ 
10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.  

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............. 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................ 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................ 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
........................ 10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, DC 5235 - 5243 (2005).

As noted above, the criteria for rating intervertebral disc 
syndrome under DC 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of DC 
5293 that became effective on September 23, 2002, were 
deleted when intervertebral disc syndrome was reclassified as 
DC 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Service connection was established for osteoarthritis due to 
trauma (old compression fracture) of the thoracic and 
cervical spine in a November 1966 rating determination.  A 30 
percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5003-5285, effective July 1, 1966.  In a 
September 1992 rating action the RO increased the evaluation 
for the above disability to 40 percent, under Diagnostic Code 
5010-5293, effective March 28, 1991.  That rating remained in 
effect until the veteran filed his claim for an increase in 
September 2002.  In a March 2003 rating action the RO 
evaluated the veteran's disability as two separate 
disabilities.  The veteran's disability of the cervical spine 
was continued unchanged as 40 percent disabling.  A 20 
percent rating was assigned to the veteran's compression 
fracture, thoracic spine, with limitation of motion, under 
Diagnostic Code 5285-5291, effective November 14, 2002.  As 
explained above, the issue of an increased rating for the 
veteran's compression fracture of the thoracic spine with 
limitation of motion is addressed in the remand portion 
below.

The Board finds that the veteran's disability of the cervical 
spine is properly evaluated as 40 percent disabling.  In 
making this determination, the Board has considered all 
applicable Diagnostic Codes that could provide for a higher 
rating.

A rating of 60 percent is not warranted, based on 
incapacitating episodes, under either Diagnostic Code 5293 or 
5243, for intervertebral disc syndrome.  The record is absent 
for any evidence that the veteran has ever been prescribed 
bed rest by a physician as treatment for his disability of 
the cervical spine.  

Ratings of 60 percent and 100 percent are not available under 
Diagnostic Code 5285.  An x-ray report from August 1966 
showed an old compression fracture of C5, however the veteran 
is not bedridden, there is no indication that the veteran 
requires long leg braces, and the December 2002 medical 
examiner specifically stated that the veteran wears no 
supports on his neck.  Rating the veteran's disability of the 
cervical spine under limitation of motion and adding an 
additional 10 percent for demonstrable deformity of the 
vertebral body results in a rating no higher than the already 
assigned 40 percent.  

Since the record demonstrates that the veteran does not have 
ankyloses of the entire spine, ratings of 50, 60, or 100 
percent under either Diagnostic Code 5286 or the general 
schedule are not warranted.  Ankylosis is "immobility and 
consolidation of the joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The record 
is absent for any diagnosis of ankylosis.  Furthermore, range 
of motion measurements from the December 2002 VA medical 
examination show that the veteran's entire spine is not 
immobile and consolidated.  The veteran demonstrated cervical 
spine forward flexion of 20 degrees, lateral flexion of 20 
degrees bilaterally and rotation of 20 degrees to the right 
and 30 degrees to the left.  Similarly, the veteran 
demonstrated forward flexion of the thoracolumbar spine from 
a position of 30 degrees in flexion to 40 degrees in flexion.  
Absent ankylosis, these Diagnostic Codes provide for no 
higher rating than the 40 percent already assigned.  

Again, the Board acknowledges that the veteran experiences 
pain on motion of his cervical spine, and has considered 
application of DeLuca.  Even though the DeLuca factors 
regarding pain on use allow for a higher rating where motion 
is additionally limited by pain, they are inapplicable to the 
present claim.  In the instant case a higher rating requires 
not further limitation of motion, but rather the absence of 
motion.  Because the veteran is at the maximum for limitation 
of motion no higher rating based on pain on motion is 
warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Both Diagnostic Code 5293 and 5243 direct VA to separately 
evaluate neurologic manifestations/abnormalities, resulting 
from disabilities of the spine, under separate neurologic 
diagnostic codes.  Evidence of record indicates that the 
veteran's disability of the cervical spine does not presently 
and has not recently resulted in any such manifestations.  
While records from the Naval Medical Center, Dr. M.S. 
Austerlitz and Dr. S.A. Pye from March thru July 1991 
attributed neurological abnormalities of his right arm to 
radiculopathy caused by the veteran's disability of the 
cervical spine, the record is negative for any radicular type 
symptoms since that time.  Indeed, a February 2003 VA 
physical therapy report stated that the veteran does not have 
arm pain.  While a June 2002 report form the Naval Medical 
Center stated that the veteran had left neck and shoulder 
pain, the pain was described as being similar to that 
experienced when the veteran had coronary bypass surgery and 
was also attributed to arthritis.  There is no evidence that 
the shoulder pain was caused by the veteran's disability on 
appeal.  As there is no evidence of recent radiculopathy, a 
separate rating for neurological abnormalities due to his 
disability of the cervical spine is not warranted.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
In this case, the RO has considered an extraschedular 
evaluation and determined that referral for extraschedular 
consideration was not warranted in this case.  The Board 
agrees.  The evidence of record does not indicate the veteran 
is frequently hospitalized for his service-connected 
disability of the cervical spine.  There is also no objective 
evidence that this disability has caused marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board 
regrets that a more favorable determination could not be made 
in this case.


ORDER

Entitlement to an increased evaluation for osteoarthritis due 
to trauma (old compression fracture) of the cervical spine, 
currently evaluated as 40 percent disabling, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Although a report from a December 2002 VA examination of the 
veteran's spine is included in the record, another 
examination and medical opinion is required before the Board 
can determine whether an increased disability rating is 
warranted for the veteran's disability of the thoracic spine.  


The December 2002 medical examiner noted that the veteran was 
unable to stand erect and appeared to be in approximately 30 
degrees of flexion.  The examiner further noted that the 
veteran could bend an additional 10 degrees, to a position of 
40 degrees flexion of the thoracolumbar spine.  Thus, the 
Board concludes that the veteran's active range of motion of 
the thoracolumbar spine is only 10 degrees.  The cause of 
this limited range of motion is unclear.

While the veteran's disability of the thoracic spine is 
service connected, the record also contains evidence that the 
veteran suffers from a disorder of the lumbar spine which is 
not service connected.  The December 2002 medical examination 
report states that the veteran had a history of a low back 
injury post service.  Under a section titled "Review of 
Records" this examiner refers to a 1980 industrial report by 
a Dr. Fuller, indicating that the veteran had injured his low 
back in association with his work activities in April 1979.  
After a careful review of the claims folder, the Board finds 
no report by Dr. Fuller or any other reference to an 
industrial accident or any injury to the veteran's low back.  
This examiner also noted that the veteran uses a walker but 
the use of the walker was related to degenerative changes in 
his lumbar spine.  Additionally, the record contains clinical 
evidence that the veteran has a low back disorder.  A 
November 2002 VA clinic record reported osteoarthritis of L4-
5 and L5-S1 as well as uncovering of the inner vertebral disc 
with mild mass effect on the central canal at L2-3.

The December 2002 examiner did not indicate whether the 
limitation of flexion, past the kyphosed position of 30 
degrees, was the result of the veteran's service connected 
disability of the thoracic spine or the result of an 
unrelated disorder of the lumbar spine.  Because the rating 
of disabilities applies only to those disabilities that are 
the result of or incident to military service, the cause of 
the veteran's limitation of motion must be determined.  See 
38 C.F.R. § 4.1 (2005).  The Board is not permitted to 
substitute its own medical conclusions and must seek a 
medical opinion when one is necessary to make a decision on a 
claim.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Therefore, the veteran should be afforded another examination 
and an opinion should be rendered as to the whether his 
limitation of active flexion of the thoracolumbar spine is 
due to his service-connected thoracic spine disability or due 
to a separate non-service connected disorder of his lumbar 
spine.  If this distinction cannot be made without resorting 
to speculation, the benefit of the doubt should be resolved 
in favor of the veteran.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in favor of the 
veteran, dictates that such signs and symptoms be attributed 
to the service-connected condition).

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate a claim for an increased 
disability rating but the record is absent for notice of the 
information and evidence necessary to establish an effective 
date for an increased disability rating.  On remand, the 
veteran should be provided proper notice under 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A.(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the clinician 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination.
 
The examiner is asked to provide an 
opinion as to the cause of the veteran's 
limitation of forward flexion of the 
thoracolumbar spine past the unusual 
starting position that results from his 
exaggerated kyphosis of the thoracic 
spine.  Specifically, the examiner should 
state whether it is at least as likely as 
not (50 percent or more likelihood) that 
the limitation of active forward flexion 
of the veteran's thoracolumbar spine is 
the result of his disability of thoracic 
spine rather than any non-service 
connected condition of his lumbar spine.  
If it is not possible to separate the 
effects of this disability of the thoracic 
spine from his disorder of the lumbar 
spine, the examiner should so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, after insuring compliance 
with the above, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided with a supplemental 
statement of the case that considers all 
evidence received subsequent to the 
statement of the case issued in September 
2004 and afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


